DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-3, 6-9, and 15-20, in the reply filed on 1/25/2021 is acknowledged. The traversal is on the ground(s) that no serious search burden exists. This is not found persuasive because Species I is classified in CPC H01J37/3411 for a process kit, Species II in CPC H01J37/32715 for a process chamber, and Species III in CPC C23C16/4585 for a deposition ring, and thus the Species have different classes/subclasses which also requires different fields of search such as different search strategies or search queries. Therefore a serious search burden has been established according to MPEP 808.02. While Applicant is correct that dependent claims 6-9 are directed to Species I, Applicant is incorrect that independent claim 15 and dependent claims 16-20 are also drawn to Species I, since claims 15-20 of Species III are not directed to a process kit, but instead a single structure of a deposition ring. Thus Species I is directed to claims 1-3 and 6-9, but not also claims 15-20 as Applicant states.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable 1/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper surface of the inner lip".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasheed et al (US Patent No. 8,911,601).
With respect to claim 1, Rasheed discloses in fig. 1 a process kit [150] comprising a deposition ring [180] (col. 6, lines 1-3), wherein fig. 2B depicts the deposition ring [180] configured to be disposed on a substrate support [126] (col. 4, lines 58-60), and figs. 2A-2B depict the deposition ring [180] comprises: an annular ring (i.e. band) [202] configured to rest on a lower ledge of the substrate support [126], the annular band [202] having upper and lower surfaces, the lower surface including a step proximate to bottom surface (i.e. radially inner portion) [208], and a second cylinder (i.e. radially outer portion) [203], with the step extending downward from the radially inner portion [208] to the radially outer portion [203], a first cylinder (i.e. inner lip) [201] extending upwards from the upper surface of the annular band [202] and adjacent an inner surface of the annular band [202], wherein an inner surface of the inner lip [201] and the inner surface of the annular band [202] together form a central opening of the deposition ring [180], wherein a vertical distance (i.e. depth) [Y] between an upper surface of the annular band [202] and a horizontal portion of a first end (i.e. upper surface) [205] of the inner lip [201] is 0.343 inches (8.7122 mm) (col. 6, lines 15-67; col. 7, lines 1-13). Figs. 2A-2B also depicts the deposition ring [180] comprises: a channel [211] or [215] disposed radially outward of and beneath the upper surface of the annular band [202], and a raised annular pad (i.e. outer lip) [213] or [214] extending upwardly and disposed radially outward of the channel [211] or [215] (col. 7, lines 43-50).
With respect to claim 6, Rasheed further depicts in figs. 2A-2B a width of the outer lip [213] or [214] is greater than a width of the inner lip [201].
With respect to claim 7, Rasheed further depicts in fig. 2A a radius between a portion of an outer surface of the inner lip [201] that extends vertically and a portion of 
With respect to claim 8, Rasheed further depicts in fig. 2A a thickness of the annular band [202] from the upper surface to the radially outer portion [203], wherein the thickness is defined as [V] – ([Y] + [X]), with [Y] being 0.343 inches (8.7122 mm), [V] being 0.3-.75 inches (7.62-19.05 mm), and [X] being 0.001-0.02 inches (0.0254-0.508 mm) (col. 4, lines 14-20; col. 6, lines 56-66), which results in the thickness encompassing the claimed range of about 3.75-4.75 mm.
With respect to claim 9, Rasheed further discloses the inner lip [201] one or more steps (i.e. tabs) that protrude radially inward.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed et al (US Patent No. 8,911,601) as applied to claim 1 above, and further in view of Johnson et al (US 2017/0002461).
With respect to claims 2 and 3, the reference is cited as discussed for claim 1. However Rasheed is limited in that while Rasheed depicts in fig. 1 the process kit [150] further comprises a two-piece cover ring [170] and shield [160] (col. 6, lines 1-3), the process kit [150] comprising a one-piece process shield of both cover ring and shield is not specifically suggested.
Johnson teaches in fig. 2 a process kit [102] comprising a deposition ring [118] (para 0012 and 0020), similar to the deposition ring [180] of Rasheed. Fig. 2 of Johnson further depicts the process kit [102] comprises a one-piece shield [110] that comprises a cylindrical body having upper and lower portions [128],[132] in addition to a cover ring section [122] that extends radially inward from the lower portion [132] (para 0020), wherein the cover ring section [122] includes a protrusion [210] extending into a channel [212] of the deposition ring [118] and a recess into which the outer lip extends to define a tortuous flow path between the cover ring section and the deposition ring [118] (para 0025). Fig. 2 also depicts the one-piece shield [110] comprises an adapter section [136] that extends radially outward from the upper portion, and a heat transfer channel [152] extending through the adapter section [136] (para 0029). Johnson cites the advantages of the one-piece shield [110] with deposition ring [118] as reducing formation of sputter deposits onto a substrate support and allowing for improved heat transfer (para 0021, 0025, and 0030).
It would have been obvious to one of ordinary skill in the art to incorporate the one-piece shield of Johnson for the two-piece cover ring and shield of Rasheed to gain the advantages of reducing formation of sputter deposits onto a substrate support and allowing for improved heat transfer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,909,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-20 of the US Patent would also meet the requirements set forth in claims 1-3 and 6-9 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794